AO 257 (Rev. 6/78)             Case 3:21-cr-00132-SI Document 1-1 Filed 04/01/21 Page 1 of 1
                                                                                                                                                           Print Form
       DEFENDANT INFORMATION RELATIVE TO A CRIMINAL ACTION - IN U.S. DISTRICT COURT
BY:       COMPLAINT                INFORMATION                  INDICTMENT                           Name of District Court, and/or Judge/Magistrate Location
                                                                SUPERSEDING                            NORTHERN DISTRICT OF CALIFORNIA
          OFFENSE CHARGED
                                                                                                                 SAN FRANCISCO DIVISION
 21 U.S.C. §§ 331(c), 333(a)(2) – Receipt in interstate                    Petty
 commerce of a drug that is misbranded, and a device that
 is adulterated and misbranded, and the delivery or                        Minor              DEFENDANT - U.S
 proffered delivery thereof for pay or otherwise, with intent
                                                                           Misde-
 to defraud and mislead                                                                          LINDSAY MARIE CLARK                               FILED
                                                                           meanor
                                                                                                                                                    Apr 01 2021
                                                                           Felony
                                                                                                 DISTRICT COURT NUMBER                             SUSANY. SOONG
PENALTY:       Maximum penalties: Three years’ imprisonment (21 U.S.C. § 333                                                                  CLERK, U.S. DISTRICT COURT
               (a)(2)); $10,000 fine (21 U.S.C. § 333(a)(2)); Supervised Release:                3:21-cr-00132 SI                          NORTHERN DISTRICT OF CALIFORNIA
                                                                                                                                                    SAN FRANCISCO
               one year (18 U.S.C. § 3583(b)(3); 18 U.S.C. § 3559(a)(5)); Special
               Assessment: $100 (18 U.S.C. § 3013(a)(2)(A)); Forfeiture

                                                                                                                           DEFENDANT
                              PROCEEDING                                                           IS NOT IN CUSTODY
                                                                                                     Has not been arrested, pending outcome this proceeding.
  Name of Complaintant Agency, or Person (& Title, if any)                                  1)       If not detained give date any prior
                     U.S. Food and Drug Administration                                               summons was served on above charges           
       person is awaiting trial in another Federal or State Court,                          2)       Is a Fugitive
       give name of court
                                                                                            3)       Is on Bail or Release from (show District)

       this person/proceeding is transferred from another district
       per (circle one) FRCrp 20, 21, or 40. Show District
                                                                                                   IS IN CUSTODY
                                                                                            4)       On this charge
       this is a reprosecution of

                                                                                                                                      }
       charges previously dismissed                                                         5)       On another conviction
       which were dismissed on motion                             SHOW                                                                           Federal             State


                                                        }
       of:                                                      DOCKET NO.
                                                                                            6)       Awaiting trial on other charges
            U.S. ATTORNEY               DEFENSE
                                                                                                      If answer to (6) is "Yes", show name of institution

       this prosecution relates to a

                                                                                                                               }
                                                                                                                     Yes            If "Yes"
       pending case involving this same                                                          Has detainer
                                                                                                                                    give date
       defendant                                                MAGISTRATE                       been filed?         No             filed


                                                        }
                                                                 CASE NO.
                                                                                                                            Month/Day/Year
       prior proceedings or appearance(s)                                                        DATE OF
                                                                                                 ARREST
                                                                                                                
       before U.S. Magistrate regarding this
       defendant were recorded under                                                             Or... if Arresting Agency & Warrant were not

                                                                                                 DATE TRANSFERRED                         Month/Day/Year
Name and Office of Person
Furnishing Information on this form
                                                    STEPHANIE HINDS                              TO U.S. CUSTODY
                                                                                                                               
                                 U.S. Attorney           Other U.S. Agency

Name of Assistant U.S.                                                                                This report amends AO 257 previously submitted
Attorney (if assigned)                      Joseph Tartakovsky, AUSA
                                                        ADDITIONAL INFORMATION OR COMMENTS
  PROCESS:
            SUMMONS                NO PROCESS*                  WARRANT             Bail Amount: TBD
        If Summons, complete following:
             Arraignment    Initial Appearance                                      * Where defendant previously apprehended on complaint, no new summons or
                                                                                    warrant needed, since Magistrate has scheduled arraignment
        Defendant Address:

                                                                                    Date/Time: TBD                             Before Judge:

        Comments:
